Exhibit 10.1

 

 

 [image_001.jpg]

580 Hornby Street, Suite 588

Vancouver, British Columbia, V6C 3B6

Tel: +1 888 363 9883

www.nvgoldcorp.com





 

 

January 10, 2020

 

Magellan Gold Corporation

Mr. John Power, Director

Mr. David Drips, CEO

500 Marquette Avenue NW, Suite 1200
Albuquerque, New Mexico 87102

 

Dear Messrs Power and Drips,

 

Re:Proposed Agreement to Purchase 100% of the Silver District Exploration
Project, Arizona from Magellan Gold Corporation

 

This letter of intent (“LOI”) sets out the principal commercial and contractual
terms and principles of the agreement between Magellan Gold Corporation, Gulf +
Western Industries, Inc. (“the Vendor”), and NV Gold Corporation (“NVX”) and its
wholly-owned subsidiary NV Gold Corporation (USA) (“NV Gold”), whereby NV Gold
has an option to purchase from the Vendor 100% of the Silver District
Exploration Project located in La Paz County, Arizona, USA, which is made up of
the mineral tenures, interests and permits listed in Schedule A (the
“Property”), but subject to the royalties listed in Schedule A, and all data,
maps, information, reports, drill core and samples from or relating to the
Property in whatever form (collectively, the "Property Data").

 

This LOI is intended to and constitutes a legally binding and enforceable
agreement among the parties. It is further intended that, subject to NV Gold
being satisfied with the results of its due diligence investigations in respect
of the Property in its discretion, including a site visit, the parties hereto
agree to negotiate in good faith to settle the form of, and enter into, a
binding definitive option agreement which will replace this LOI and set forth
the terms and conditions of this LOI in greater detail (the “Definitive
Agreement”).

 

1.Option to Purchase

 

The Vendor hereby grants NV Gold the exclusive right to purchase (the “Purchase
Right”), an undivided 100% right, title and interest in and to the Property and
the Property Data in consideration of:

 

a)NV Gold paying US$25,000 to the Vendor within 5 business days of the date the
TSX Venture Exchange (“TSXV”) accepts the terms of this LOI, which amount is
non-refundable in all circumstances;

 

b)on or before the earlier of execution of the Definitive Agreement and 4 months
from the date of this LOI (such date being the “2nd Payment Date”), NV Gold
paying US$75,000 and NVX issuing 350,000 shares of NVX to the Vendor;

 

 

 

 



 1 

 

 

c)on or before the first anniversary of the 2nd Payment Date:

 

(i)NVX issuing CAD$75,000 in shares of NVX to the Vendor, calculated using a
20-day VWAP ending on the date two days before the date of payment, subject to
the deemed price being not less than the price (the “Deemed Price Floor”) that
is greater of:

A.75% of the closing price of the shares of NVX on the TSXV before announcement
of the terms of this LOI by NVX; and

B.CAD$0.11; and

(ii)NV Gold having incurred CAD$50,000 in exploration expenditures on the
Property;

 

d)on or before the second anniversary of the 2nd Payment Date:

 

(i)NV Gold paying US$25,000 to the Vendor;

(ii)NVX issuing CAD$75,000 in shares of NVX to the Vendor, calculated using a
deemed price equal to the 20-day VWAP ending on the date two days before the
date of payment, subject to the deemed price being not less than the Deemed
Price Floor; and

(iii)NV Gold having incurred CAD$100,000 in cumulative exploration expenditures
on the Property;

 

e)on or before the third anniversary of the 2nd Payment Date:

 

(i)NV Gold paying US$25,000 to the Vendor;

(ii)NVX issuing CAD$100,000 in shares of NVX to the Vendor, calculated using a
deemed price equal to the 20-day VWAP ending on the date two days before the
date of payment, subject to the deemed price being not less than the Deemed
Price Floor; and

(iii)NV Gold having incurred CAD$150,000 in cumulative exploration expenditures
on the Property;

 

f)on or before the fourth anniversary of the 2nd Payment Date:

 

(i)NV Gold paying US$25,000 to the Vendor;

(ii)NVX issuing CAD$125,000 in shares of NVX to the Vendor, calculated using a
deemed price equal to the 20-day VWAP ending on the date two days before the
date of payment, subject to the deemed price being not less than the Deemed
Price Floor; and

(iii)NV Gold having incurred CAD$200,000 in cumulative exploration expenditures
on the Property;

 

g)on or before the fifth anniversary of the 2nd Payment Date:

 

(i)NV Gold paying US$25,000 to the Vendor;

(ii)NVX issuing CAD$150,000 in shares of NVX to the Vendor, calculated using a
deemed price equal to the 20-day VWAP ending on the date two days before the
date of payment, subject to the 20-day VWAP being not less than the Deemed Price
Floor; and

(iii)NV Gold having incurred CAD$225,000 in cumulative exploration expenditures
on the Property,

 

(collectively, such payments being the “Purchase Payments”). If NV Gold and NVX
make the Purchase Payments before termination of this LOI, NV Gold will be
deemed to have purchased a 100% interest in the Property and the Vendor shall
immediately undertake all actions necessary to transfer and register 100% of the
Property to NV Gold.

 

 

 



 2 

 

 

For greater certainty, each of the payments above are optional at NV Gold’s
election, but if NV Gold and NVX make all of the above payments to the Vendor,
NV Gold will have purchased a 100% interest in the Property and the Property
Data and the Vendor shall immediately undertake all actions necessary to
transfer and register 100% of the Property and the Property Data to NV Gold. The
Vendor also agrees to transfer to NV Gold any bonding in place in respect of any
work performed or to be performed on the Property.

 

For the purposes of this LOI, the term “exploration expenditures” shall refer to
costs incurred on reclamation of the Property and on exploration and development
activities directed towards discovery, delineation, disclosure and definition of
an ore body on the Property (but, for greater certainty, excluding payments
required to maintain the Property in good standing), monies expended in paying
the fees, wages, salaries, travelling expenses and fringe benefits of all
persons engaged in work with respect to or for the benefit of the Property and
which are attributable to such persons work on the Property and an overhead fee
equal to 10% of exploration expenditures incurred by NV Gold in relation to the
Property, except third party contracts which exceed $50,000 in a single year for
which the overhead fee will be 5%.

 

If NV Gold or NVX fail to pay any of the monetary or share payments to the
Vendor within the relevant time period set out above or breaches its obligations
with respect to the maintenance and administration of the Property claims set
out below, the Vendor may terminate this LOI after first serving notice on NV
Gold and giving NV Gold 20 business days to remedy such default (or, in the case
of default with respect to failing to keep the Property free and clear of all
mortgages, charges, caveats, security interests and other encumbrances arising
from its activities on or in respect of the Property, 20 business days to
commence action to remedy the default). If NV Gold has not remedied (or
commenced action to remedy) the non-payment or breach within such period this
LOI will terminate and, upon such termination, NV Gold will not have any further
rights or interests in relation to Property.

 

2.Due Diligence Period

 

During the period between the date of this LOI and the 2nd Payment Date (the
“Due Diligence Period”) the Vendor agrees that:

 

i.it will allow NV Gold and its authorized representatives, including legal
counsel and consultants, access to the Property and to all information, books,
records or other documents in the Vendor’s possession pertaining to the
Property; and

 

ii.it will not, directly or indirectly, authorise or permit any officer,
employee, representative or agent thereof, to directly or indirectly solicit,
initiate, encourage, engage in or respond to any inquiry or proposal regarding a
purchase, transfer or other dealing in the Property, or encourage or provide any
information to any corporation or other entity regarding an acquisition of the
Property.

 

3.Notice of Sale

 

The Vendor agrees not to sell blocks the shares of NVX exceeding 100,000 shares
in any 1 month period unless it has first advised NV Gold 60 days in advance of
its intent to sell share blocks and the number of shares to be sold and given NV
Gold the first right to designate a purchaser of the shares to be sold.

 

 

 

 

 



 3 

 

 

4.Covenants of the Parties

 

a)From the 2nd Payment Date until termination of the LOI or completion of the
purchase of the Property by NV Gold, NV Gold will be responsible for the
administration and maintenance of the Property and for compliance with all
governmental regulations and minimum annual expenditure requirements with
respect to the Property.

 

b)The Vendor covenants that:

 

(i)

 

it will not deal or enter into any negotiations to deal with the Property
without the prior consent of NV Gold during the period this LOI is in effect
(the “Option Period”); and

 

(ii)during the Option Period, the Vendor and Megellan Gold Corporation shall
promptly advise NV Gold if any person makes any proposal or offer to acquire the
Property, any part of the Property or any interest in the Property, and of any
inquiry or contact with any person with respect thereto, and shall promptly
inform NV Gold of all the terms and conditions thereof, and shall furnish to NV
Gold copies of any such written proposal or offer and the contents of any
communications in response thereto.

 

c)Each of the Vendor and NV Gold will have the right to lodge a caveat over the
Property to protect its interests under this LOI and the Definitive Agreement.

 

d)NV Gold’s obligations to enter into the Definitive Agreement will be
conditional upon the satisfaction or waiver of the following conditions
precedent during the Due Diligence Period:

 

(i)NV Gold receiving final acceptance of the Transaction from the TSXV; and

 

(ii)the parties obtaining any other approvals required under applicable laws or
the rules of an applicable securities exchange.

 

e)During the Option Period:

 

(i)The Vendor must not, without the prior consent of NV Gold, relinquish or
surrender any portion of any of the Property;

 

(ii)NV Gold must keep the Property free and clear of all mortgages, charges,
caveats, security interests and other encumbrances arising from its activities
on or in respect of the Property; and

 

(iii)NV Gold shall provide the Vendor a copy of the exploration data it
generates from work on the Property not less than annually.

 

f)Magellan Gold Corporation guarantees the obligations of the Vendor, its
wholly-owned subsidiary, hereunder.

 

 

 

 

 



 4 

 

 

5.Representations and Warranties

 

a)The Vendor represents, warrants and covenants to and with NV Gold and NVX
that, as of the date of this LOI:

 

(i)The Vendor is a company duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation;

 

(ii)The Vendor has full legal capacity, power and authority to enter into and
perform its obligations under this LOI and this LOI constitutes a legal, valid
and binding obligation of it enforceable against it in accordance with its
terms;

 

(iii)The Vendor holds a 100% legal and beneficial right, title and interest in
the Property, except as set forth in Schedule A;

 

(iv)The Property are free from any encumbrances liens, charges, claims,
royalties or interests of others of whatever nature, other than the royalties
described in Schedule A hereto and rights and interests under legislation
applicable to the Property;

 

(v)The Property claims are in good standing, in full force and effect and not
liable to cancellation or forfeiture for any reasons and the Vendor is not in
breach or contravention of any of the terms and conditions upon which the
Property claims were granted or of any other rule, regulation or provision of
any statute concerning, affecting or relating to the Property claims;

 

(vi)The mining lease(s), if any, governing mineral rights included in the
Property are valid and enforceable agreements and grant rights to minerals on,
in or under the area of such leases to the Vendor, are in good-standing and are
assignable by the Vendor without the consent of the lessor(s);

 

(vii)There are no environmental liabilities relating to or affecting the
Property nor are there any circumstances relating to the Property which may
reasonably be expected to give rise to future environmental liabilities, other
than environmental obligations included in the terms and conditions attaching to
the Property or arsing under any law other than by reason of a breach of that
law by the Vendor;

 

(viii)To the best of its knowledge, neither the Vendor nor the Vendor’s rights
to the Property are subject to any litigation or legal proceedings, and
litigation or legal proceedings have not been threatened against the Vendor; and

 

(ix)Neither the Vendor, nor any of its assets, is subject to any bankruptcy,
receivership or insolvency proceedings or orders.

 

Under the Definitive Agreement, the Vendor will provide such representations and
warranties to NV Gold and NVX as are considered standard for transactions
similar to the one described herein, including but not limited to the substance
of the foregoing statements, at the date of the Definitive Agreement.

 

 

 

 



 5 

 

 

b)Under the Definitive Agreement, NV Gold will provide such warranties to the
Vendor as are considered standard for transactions similar to the Transaction,
including but not limited to warranting to the Vendor that the following
statements are true, complete and accurate at the date of the Definitive
Agreement:

 

(i)Each of NV Gold and NVX is a company duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation;

 

(ii)NV Gold has full legal capacity, power and authority to enter into and
perform its obligations under this LOI and this LOI constitutes a legal, valid
and binding obligation of it enforceable against it in accordance with its
terms;

 

(iii)NVX owns 100% of the entire issued share capital of NV Gold;

 

(iv)NV Gold is not subject to any litigation or legal proceedings, and
litigation or legal proceedings have not been threatened against NV Gold; and

 

(v)Neither NV Gold, nor NVX, nor any of their respective assets, is subject to
any bankruptcy, receivership or insolvency proceedings or orders.

 

Under the Definitive Agreement, NV Gold and NVX will provide such
representations and warranties to the Vendor as are considered standard for
transactions similar to the one described herein, including but not limited to
the substance of the foregoing statements, at the date of the Definitive
Agreement.

 

6.Other Provisions

 

a)During the Option Period NV Gold shall have the right to elect to exclude from
the Property subject to this LOI or the Definitive Agreement, any of the claims
which make up the Property by notice to the Vendor and thereafter NV Gold shall
have no further obligations to maintain such excluded claims but the terms of
this LOI and the Definitive Agreement shall continue in respect of the retained
claims.

 

b)The parties shall use their best efforts to agree to the terms of and, if so
agreed, execute, a Definitive Agreement within the Due Diligence Period. If the
Definitive Agreement is not agreed and executed by the end of the Exclusivity
Period, NV Gold may terminate this LOI by notice in writing to the Vendor.

 

c)NV Gold may terminate the LOI at any time by written notice to the Vendor.

 

d)The Vendor may terminate the LOI if NV Gold or NVX fail to make the payments
referred to, and in accordance with, Section 1 of this LOI.

 

e)If this LOI is terminated under this clause 6 or otherwise:

 

(i)the rights and obligations of each party under clauses 6.j) and k) will
survive termination; and

 

(ii)subject to clause 6.e)(i), each party is released from its obligations under
this LOI.

 

 

 



 6 

 

 

f)The Vendor understands and acknowledges that all shares of NVX issuable
hereunder will be subject to certain resale restrictions under applicable
Canadian and US securities laws and the rules and policies of the TSXV and the
Vendor agrees to comply with such restrictions. The Vendor also acknowledges
that the certificates for the securities of NVX issuable hereunder will bear the
required legends under US securities laws as well as the following legends
required under Canadian securities laws:

 

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [date that is four months plus one day after the
Closing Date]."

 

“WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATRE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADE ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHAGNE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [insert date that is four months
plus one day after the closing date].”

 

g)For the purposes of Section 1 hereof, if there is any subdivision,
consolidation or other alteration of the share capital of NVX before the date
the fixed share payment must be made, there will be a corresponding adjustment
in the number of shares issuable to reflect such change in share capital.

 

h)During the Option Period, NV Gold shall be the operator of all exploration and
development programs on the Property. NV Gold and its employees, agents and
independent contractors shall have the right to enter upon the Property and to
do such prospecting, exploration, development or other mining work thereon and
thereunder as is contemplated by this Agreement, including the removal of
mineral samples for the purpose of, and in the amounts appropriate for, testing
such mineral samples, and NV Gold shall have the right to bring upon and erect
upon the Property such buildings, plant machinery and equipment as NV Gold may
deem necessary or desirable to carry out such activities.

 

i)Time shall be of the essence in this LOI.

 

j)NV Gold’s and NVX’s obligations under this LOI are subject to acceptance of
the terms of this LOI by the TSXV.

 

k)No disclosure or announcement, public or otherwise, in respect of this LOI or
the transactions contemplated herein or therein will be made by any party
without the prior agreement of the other party as to timing, content and method,
provided that the obligations herein will not prevent any party from making,
after consultation with the other party to the extent possible, such disclosure
as its counsel advises is required by applicable law or the rules and policies
of the TSXV, or any securities regulatory authority having jurisdiction over it.

 

l)This LOI and the Definitive Agreement shall be governed by and construed in
accordance with the laws of British Columbia, Canada. Each party submits to the
exclusive jurisdiction of the courts exercising jurisdiction in Canada and
courts of appeal from them in respect of any proceedings arising out of or in
connection with this LOI or the Definitive Agreement.

 

m)During the Option Period, none of the parties to this LOI may assign nor
otherwise deal with all or any part of its interest in the Definitive Agreement
or this LOI without the written consent of the other party and any purported
assignment without such consent is considered void.

 

 

 

 



 7 

 

 

n)This LOI may be executed in several parts in the same form and such parts as
so executed will together constitute one original agreement, and such parts, if
more than one, will be read together as if all parties hereto had executed one
copy of this LOI.

 

o)This LOI constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
understandings and representations, oral or written, by and between any of the
parties hereto with respect to the subject matter hereof.

 

p)Each party at its own expense must do everything reasonably necessary to give
full effect to this LOI and the transactions which it contemplates.

 

q)Each party shall bear its own legal and other costs in relation to this LOI,
the Transaction, the Definitive Agreement and any other agreements entered into
in connection with the Transaction, except that NV Gold is solely responsible
for paying any stamp duty payable on each of this LOI and the Definitive
Agreement or in connection with any of the transactions contemplated by this
LOI.

 

r)The existence and terms of this LOI are confidential and must not be disclosed
to a third party without the prior written consent of the other party. This
restriction does not apply where such disclosure is to a related body corporate,
government agency or legal or financial adviser of a party or is required by law
or the rules of any stock exchange applicable to one of the parties hereto.

 

 

 

 

 

 

 



 8 

 

 

If the foregoing is in accordance with your understanding and is acceptable to
you, please indicate by signing this LOI and returning a copy to us.

 

Yours truly,

 



NV GOLD CORPORATION   NV GOLD CORPORATION (USA)       Per:   Per:       /s/ John
Watson                                        /s/ John
Watson                                      John Watson   John Watson Chief
Executive Officer & Chairman   President             Accepted and agreed to this
10th day of January, 2020, by:         MAGELLAN GOLD CORPORATION   GULF +
WESTERN INDUSTRIES, INC.       /s/ John
Power                                        /s/ John
Power                                      John Power, Director and Interim CFO
  Name: _______________________     Title: ________________________            
                       

 

 



 

 

 



 9 

 

 

SCHEDULE A

 

Silver District Claims and Permits

 

PATENTED CLAIMS

 

Name MS# Royalty Payable Royaltyholder Agreement Creating Royalty James G.
Blaine 1258 5% NPI Mary Laccinole et. al. Purchase & Sale – 01 Feb 2007 Black
Rock 291   Columbus Fornaciari Purchase & Sale – 01 Sep 2007 Pacific 292  
Columbus Fornaciari Purchase & Sale – 01 Sep 2007

 

UNPATENTED CLAIMS

 

Name BLM# Royalty Payable Royaltyholder Agreement Creating Royalty Plata No. 1
(3rd Am) AMC 44189 2% NSR Robert Bell Lease – 28 Aug 2006 Plata No. 2 (2nd Am)
AMC 44190 2% NSR Robert Bell Lease – 28 Aug 2006 Ruth #5 (Am) AMC 44220 2% NSR
Bell Bell Sale  – 28 Aug 2006 Ruth #7 (Am) AMC 44222 2% NSR Bell Bell Sale  – 28
Aug 2006 Plata No. 3 (Am) AMC 44191 2% NSR Bell Bell Sale  – 28 Aug 2006 Plata
No. 5-6 (Am) AMC 44193-4 2% NSR Bell Bell Sale  – 28 Aug 2006 Plata No. 10-12
(Am) AMC 44195-7 2% NSR Bell Bell Sale  – 28 Aug 2006 Plata No. 14 AMC 44199 2%
NSR Bell Bell Sale  – 28 Aug 2006 Plata No. 15 (Am) AMC 44200 2% NSR Bell Bell
Sale  – 28 Aug 2006 Chuck No. 5 AMC 44208 2% NSR Bell Bell Sale  – 28 Aug 2006
Chuck No. 7 AMC 44210 2% NSR Bell Bell Sale  – 28 Aug 2006 Chuck No. 9 AMC 44212
2% NSR Bell Bell Sale  – 28 Aug 2006 POP 1-11 (2nd Am) AMC 43990-44000 1.5% NSR
TOMC TOMC Sale  – 10 May 2003 POP 13-16 (2nd Am) AMC 44002-5 1.5% NSR TOMC TOMC
Sale  – 10 May 2003 POP 17 (Am) AMC 44006 1.5% NSR TOMC TOMC Sale  – 10 May 2003
POP 19 (Am) AMC 44008 1.5% NSR TOMC TOMC Sale  – 10 May 2003 POP 21-22 (Am) AMC
44010-11 1.5% NSR TOMC TOMC Sale  – 10 May 2003 POP 24-29 (2nd Am) AMC 44013-18
1.5% NSR TOMC TOMC Sale  – 10 May 2003 POP 30-32 (Am) AMC 44019-21 1.5% NSR TOMC
TOMC Sale  – 10 May 2003 POP 37-38 (2nd Am) AMC 44026-27 1.5% NSR TOMC TOMC
Sale  – 10 May 2003

 

 

 

 



 10 

 

 

POP 43 (Am) AMC 44032 1.5% NSR TOMC TOMC Sale  – 10 May 2003 POP 50-51 AMC
207723-24 1.5% NSR TOMC TOMC Sale  – 10 May 2003 POP 53-57 AMC 207725-29 1.5%
NSR TOMC TOMC Sale  – 10 May 2003 POP 62 AMC 207734 1.5% NSR TOMC TOMC Sale  –
10 May 2003 Max 13-26 AMC 386562-75 1.5% NSR TOMC TOMC Sale  – 10 May 2003
PL-1&2 AMC 366944-5 none     Arch AMC 366937 none     RU 1-3 AMC 366947-9 none  
  CH 1-6 AMC 366938-43 none     POP 39 AMC 366946 none     A-1 AMC 369924 none  
  R1HO AMC 369925 none     SD 30 AMC 424398 none     SD 37 AMC 424404 none    

 

UNPATENTED MILLSITES

 

RUF 1-2 BLM# Royalty Payable Royaltyholder Agreement Creating Royalty RUF 1-2
AMC 129269-70 1.5% NSR Columbus TOMC Sale  – 10 May 2003 RUF 5 AMC 129273 1.5%
NSR Columbus TOMC Sale  – 10 May 2003 RUF 9-10 AMC 129277-8 1.5% NSR Columbus
TOMC Sale  – 10 May 2003 RUF 12-15 AMC 129280-3 1.5% NSR Columbus TOMC Sale  –
10 May 2003 RUF 17-18 AMC 129285-6 1.5% NSR Columbus TOMC Sale  – 10 May 2003
RUF 22-24 AMC 129290-2 1.5% NSR Columbus TOMC Sale  – 10 May 2003 MIL # 1-6 AMC
129261-6 1.5% NSR Columbus TOMC Sale  – 10 May 2003 G&W # 2-4 AMC 129255-7 1.5%
NSR Columbus TOMC Sale  – 10 May 2003

 

 

 

 



 11 

 

 

Other:

 

1/3 interest - SILVER GLANCE Patented Mining Claim – MS 246 Parcel #301-34-001
La Paz Co. Assessor - (Subject to lease agreement; title to be perfected)

 

1/3 interest - MENDIVIL Patented Mining Claim – MS 279 Parcel #301-33-002 La Paz
Co. Assessor - (Subject to lease agreement; title to be perfected)

 

Arizona State Exploration Permit

 

Arizona State Exploration Permit #08-118475 - GRANTED December 2, 2015; 334.85
acres+/-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

